Citation Nr: 0513425	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for infectious 
hepatitis; and service connection for hepatitis B with 
claimed liver problems.  The veteran filed a notice of 
disagreement (NOD) in April 2002.  The veteran testified at a 
personal hearing before a hearing officer at the RO in 
November 2002.  At that time, the claim for service 
connection for infectious hepatitis was withdrawn.  A 
statement of the case (SOC) was issued in May 2003.  A 
substantive appeal (VA Form 1-9) was submitted in June 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for hepatitis B with claimed 
liver problems, based upon service incurrence.  

The veteran maintains that he had hepatitis on two occasions 
in service, once when hospitalized for two months in Japan, 
and again, when he was stationed in Guam.  He indicated that 
those records are not associated with his claims folder.  A 
review of the record shows that the veteran was treated from 
October 1951 to December 1951 for "hepatitis, infectious 
with jaundice."  Evidently, all other service medical 
records are unavailable and presumed destroyed in a July 1973 
fire at the National Personnel Records Center (NPRC).  The 
veteran should be informed of alternative sources he is able 
to present in an effort to substantiate his claim.  

Additionally, other post service medical records reflect 
treatment for "cmv hepatitis" and following a VA 
examination in November 2001 and laboratory results, the 
veteran was diagnosed to have "status post hepatitis B 
infection with normal liver function tests."  Although the 
significance of this diagnosis in the context of this appeal 
may be plain to the examining physician, it is not to the 
undersigned.  Accordingly, clarification is necessary as 
detailed below.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised that he 
may provide alternative types of evidence 
to show that hepatitis B with claimed 
liver problems was present proximate to 
service, including statements from former 
employers, supervisors, co-workers, or 
acquaintances, or written opinions from 
private physicians or health care 
providers, and the like.  

2.  The file should be referred to the 
physician who conducted the November 2001 
examination for VA purposes.  That person 
should be asked to re-familiarize herself 
with the veteran's pertinent history, and 
then provide a written description of the 
relationship, if any, between the 
"infectious hepatitis with jaundice" 
for which the veteran was treated in 
service in 1951, the "status post 
hepatitis B infection with normal liver 
function tests" she diagnosed, and the 
CMV hepatitis reflected in 1990's medical 
records.  In particular, the examiner 
should comment on whether the 2001 
diagnosis following VA examination 
reflects the conclusion that the veteran 
had hepatitis B in service; and on 
whether there is any current impairment 
due to hepatitis of any variety/type.  If 
an examination of the veteran is 
necessary to provide the requested 
information, that should be arranged.  
Similarly, if this physician is not 
available, the matter should be referred 
to another physician for the requested 
report.  

3.  Thereafter, the claim should be re-
adjudicated, and if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  Also 
provide an appropriate period of time to 
respond.  The case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




